


109 HR 6014 : To authorize the Secretary of the Interior,

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6014
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior,
		  acting through the Bureau of Reclamation, to improve California’s
		  Sacramento-San Joaquin Delta and water supply. 
	
	
		1.California Delta
			 subvention
			(a)AuthorityThe Secretary of the Interior, acting
			 through the Commissioner of Reclamation, shall deposit within 30 days of
			 receipt, all funds under this Act into the Fund established by Cal. Water Code
			 section 12300(a), to be used for project reimbursement under Cal. Water Code
			 section 12300(b)(1), as in effect before July 1, 2006.
			(b)Administrative
			 costsThe Bureau of Reclamation may use not more than 1 percent
			 of appropriated funds to cover administrative and overhead costs.
			(c)Authorization of
			 appropriationsThere are
			 authorized to carry out this section $10,000,000 for each of fiscal years 2007
			 through 2012. Any amounts expended under this subsection shall be considered to
			 be nonreimbursable Federal expenditures.
			
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
